DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not support for the claimed subject matter of "a single gap" as now cited in claim 1.  Claims 2-9 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Badii et al. (6452105) OR Smith et al. (6207901) in view of Nagatani et al. (2021/0175706).
 	Badii et al. discloses a signal cable comprising a signal conductor (20); a dielectric layer (24) surrounding and in direct contact with the signal conductor; and a conductive sheath (22) comprising a conductive layer disposed at least partially around the signal conductor such that the dielectric layer is positioned between the conductive layer and the signal conductor, wherein the conductive layer and the dielectric layer each comprises a single gap (23) separating a first continuous portion and a second continuous portion of the conductive layer and the dielectric layer (re claim 1).  Smith et al. discloses a signal cable comprising a signal conductor (30); a dielectric layer (36) surrounding and in direct contact with the signal conductor; and a conductive sheath comprising a conductive layer disposed at least partially around the signal conductor such that the dielectric layer is positioned between the conductive layer and the signal conductor, wherein the conductive layer and the dielectric layer each comprises a single gap (32) separating a first continuous portion (26) and a second continuous portion (28) of the conductive layer and the dielectric layer (re claim 1).  Badii et al. and Smith et al. also disclose that the gap comprises a complete separation between the first and second continuous portions of the conductive layer and the dielectric layer (re claim 2); the first continuous portion of the conductive layer comprises a first edge on a first side of the single gap and the second continuous portion of the conductive layer comprises a second edge on a second side of the single gap (re claim 3).
 	Badii et al. and Smith et al. do not disclose the single gap being dimensioned to provide a high-pass cutoff frequency between 1 MHz and 1 GHz (re claim 1).
 	Nagatani et al. discloses a high-speed electrical signal communication circuit comprising a capacitor.  Nagatani et al. discloses that capacitance value of a capacitor necessary to implement a cutoff frequency of 1 MHz can be 1 pF ([0057], see also applicant's specification, [0018], values of capacitance to achieve cutoff frequency range between 1 MHz to 1 GHz, could be 0.01 uF to 10 pF).
 	It would have been obvious to one skilled in the art to modify the single gap (a capacitor) of Badii et al. or Smith et al. to have a dimension that would provide a high-pass cutoff frequency between 1 MHz and 1 GHz (i.e., capacitance value of about 1 pF) as taught by Nagatani et al. to meet the specific use of the resulting cable.
 	It is noted that since the modified cable of Badii et al. or Smith et al. comprises structure and material as claimed, it can be used for an AC-coupled link to provide AC coupling and DC coupling without using a discrete capacitor in line with the signal conductor, and the conductive sheath can be a ground sheath (re claims 1 and 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badii et al. OR Smith et al. in view of Nagatani et al. as applied to claim 1 above, and further in view of Gupta et al. (6383858).
 	Badii et al./Smith et al. discloses the invention substantially as claimed including the first edge and the second edge being positioned to create the gap and to form an interdigital capacitor.  Badii et al./Smith et al. does not disclose each edge comprising a plurality of elongate conductive members extending from their respective edges.  Gupta et al. discloses a conductive layer (210) comprising a plurality of elongate conductive members (110) extending from their respective edges.  It would have been obvious to one skilled in the art to modify each edge of Badii et al./Smith et al. to comprise a plurality of elongate members as taught by Gupta et al. to meet the specific use of the resulting cable since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Badii et al. OR Smith et al. in view of Nagatani et al. as applied to claim 1 above, and further in view of Sparrowhawk (2007/0037419).
 	
    PNG
    media_image1.png
    266
    422
    media_image1.png
    Greyscale

 	Re claim 5, Sparrowhawk discloses a conductive layer having a first edge and a second edge, each comprising a plurality of triangular-shaped conductive members extending from their respective edges, the first and second edges being positioned to interweave the triangular-shaped conductive members.  It would have been obvious to one skilled in the art to modify the first and second edges of the Badii et al./Smith et al. conductive layer to comprise a plurality of triangular-shaped conductive members extending from their respective edges, the first and second edges being positioned to interweave the triangular-shaped conductive members as taught by Sparrowhawk to meet the specific use of the resulting cable.
 	Re claim 6, Badii et al./Smith et al. and Sparrowhawk disclose the invention substantially as claimed except for the triangular shapes comprising clipped-triangle shapes.  However, it would have been obvious to one skilled in the art to form the triangular-shaped members in the modified cable of Badii et al./Smith et al. to have clipped-triangle shape to meet the specific use of the resulting cable since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.
 	Re claim 7, Sparrowhawk also discloses the first edge and the second edge, each comprising a sinusoidal edge (Fig. 16).  It would have been obvious to one skilled in the art to modify the first edge and the second edge of the Badii et al./Smith et al. conductive layer to comprise a sinusoidal edge as taught by Sparrowhawk to meet the specific use of the resulting cable since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459, 105 USPQ 237.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badii et al. in view of Nagatani et al. as applied to claim 1 above, and further in view of Garrett et al. (2020/0020462).
 	Claim 8 additionally recites the signal cable comprising multiple signal conductors surrounded by the dielectric layer.  Garrett et al. discloses a cable comprising multiple signal conductors (Figs 2A-2C) surrounded by a dielectric layer.  It would have been obvious to one skilled in the art to modify the cable of Badii et al. to comprise multiple signal conductors surrounded by the dielectric layer, as taught by Garrett et al., to improve the cable flexibility and/or to increase the transmission capacity of the cable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841